Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.

Claims 1-7 and 10-19 are pending and being acted upon in this Office Action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application 61/480,946 and 61/531,147 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The previously-filed application 61/480,946 does not disclose a method comprising administering to a subject having or suspected of having a T-cell-mediated autoimmune or disorder a composition comprising polymeric synthetic nanocarrier coupled to an autoimmune antigen such as multiple sclerosis comprises myelin proteolipid protein (PLP) or a peptide thereof comprises PLP139-151 and rapamycin or an analog thereof, as in independent claims 1, 6 and 7.   The previously-filed application 61/531,147 does not discloses autoimmune antigen associated with multiple sclerosis comprises myelin proteolipid (PLP) or a peptide thereof (claim 6) and wherein the peptide comprises PLP139-151 as per claim 7. 

Therefore for the purposes of applying prior art, the effective filing date of claims 1-5, 10-19 is September 6, 2011, the date that the 61/531,147 was filed.  The invention of claims 6-7 was described in application 62/013,505.  Therefore the effective filing date of claims 6-7 is June 17, 2014, the date that application 62/013,505 was filed.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1-7, 10-19 is in fact described in one or more of the previously-filed applications.

Applicant asserts that the claims of the instant application are entitled to a priority date of at least as early as September 6, 2011. For example, US 61/531,147 (hereinafter "the '147 application"), filed on September 6, 2011, and naming Takashi Kei Kishimoto as an inventor, discloses administering polymeric synthetic nanocarriers coupled to immunosuppressants and an antigen to a subject having, or at risk of having, an autoimmune disease (See, for example, the '147 application, pages 3-4).  Examples of autoimmune diseases are listed at least on pages 4, 6, 8, 9, 15, 17 and 54-57 of the '147 application and include, for example, diabetes mellitus type I, rheumatoid arthritis, multiple sclerosis, celiac disease, Addison's disease, etc. The immunosuppressant may be rapamycin or an analog thereof (See, for example, the '147 application, pages 45-46). The antigen may be an autoimmune antigen (See, for example, the '147 application, pages 2, 6, 54-57). The '147 application further discloses that the synthetic nanocarriers may be polymeric (See, for example, pages 37-41). In some embodiments, the composition or dosage form may be administered in an amount effective to promote a tolerogenic immune response (See, for example, the '147 application, page 13). The '147 application discloses that the load of the immunosuppressant may be at least 2% but no more than 25% (See, for example, pages 23-24). The '147 application further discloses that 7834115.1 Reply to Office Action of October 11, 2019the load of the antigen may be on average between 1% and 10% (See, for example, page 23). Dimensions of the nanocarriers are disclosed, for example, at pages 24-25 of the '147 application. 
In addition, it is noted that the Examiner has not established why one of ordinary skill in the art would not recognize a description of what is claimed in any application to which the instant application claims priority. The Examiner is respectfully reminded that it is the Examiner's burden to establish why a person skilled in the art would not recognize a description of the invention defined in the claims. See In re Wertheim, 541 F.2d at 262, 263; 191 USPQ at 96, 97. 
Finally, with respect to the Examiner's contention that Applicant has failed to comply with the requirements of 37 C.F.R § 1.78(a)(4), Applicant respectfully submits that the instant application was filed on June 17, 2015, and the Corrected Application Data Sheet was filed on October 16, 2015, which is within four months. Therefore, the Corrected Application Data Sheet was submitted timely as required by 37 C.F.R. § 1.78(a)(4). 

In response, the filing of corrected Application Data Sheet on October 16, 2015 is acknowledged. 

The previously-filed application 61/531,147 does not discloses autoimmune antigen associated with multiple sclerosis comprises myelin proteolipid (PLP) or a peptide thereof (claim 6) and wherein the peptide comprises PLP139-151 as per claim 7. 
September 6, 2011, the date that the 61/531,147 was filed.  The invention of claims 6-7 was described in application 62/013,505.  Therefore the effective filing date of claims 6-7 is June 17, 2014, the date that application 62/013,505 was filed.


Rejections Withdrawn
	
The rejection of claims 1-7 and 10-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in light of the claims amendment. 

The rejection of claims 1-5, 10-12 and 14-19 under pre-AlA 35 U.S.C. 102 (b) or (e) as being anticipated by Maldonado (of record, US20120276133, published Nov 1, 2012; PTO 892) as evidenced by Reddy (of record, J Immunology 170: 870-877, 2003; PTO 892) is withdrawn in view of the priority claims to 61/531,147, which is September 6, 2011.  However, claims 6-7 are entitled to the priority date of 61/531,147. 

The rejection of Claims 1-5, 10-11 and 14-19 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Fraser (of record, WO2012/149393, published Nov !, 2012; PTO 1449) as evidenced by Reddy (of record, J immunology 170: 870-877, 2003; PTO 892) is withdrawn in view of the priority claims to 61/531,147, which is September 6, 2011.  However, claims 6-7 are entitled to the priority date of 61/531,147. 

The rejection of claims 7 and 13 under pre-ATA 35 U.S.C. 103 as being unpatentable over Maldonado (of record, US20120276133, published Nov 1, 2012; PTO 892) or Fraser (of record. WO2012/149393, published Nov 1, 2012; PTO 1449) each in view of Esposito (of record. 
Application No.: 14/742,583 6 Docket No.: S1681.70071US01 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 6-7 are rejected under pre-AlA 35 U.S.C. 102 (b) or (e) as being anticipated by Maldonado (of record, US20120276133, published Nov 1, 2012; PTO 892) as evidenced by Reddy (of record, J Immunology 170: 870-877, 2003; PTO 892).
Maldonado teaches and claims a method comprising: administering to a subject a composition that comprises: (i) a first population of synthetic nanocarriers coupled to immunosuppressants such as rapamycin or a rapamycin analog (see para. [0014], [0090],[0178]), and (ii) a second population of synthetic nanocarriers coupled to comprise B cell and/or MHC Class II-restricted epitopes of an autoimmune antigen (see para. [0068]) such as myelin proteolipid protein epitope, wherein the composition is in an amount effective to generate antigen-specific regulatory B cells in the subject, to reduce antigen-specific T effector cells, see para. [0002], reference claims 2-3. 

The antigens are coupled to the same synthetic nanocarrier as to which the immunosupressants are coupled, re., the first population and the second population are tire same population, see para. [0005].
Regarding the load of antigen on average across the polymeric synthetic nanocarrier. Maldonado teaches the load of the immunosupressants and/or antigens on average across the first and/or second population of synthetic nanocarriers is between 0.0001% and 50% (weight/weight). In another embodiment, the load of the immunosupressants and/or antigens on average across the first and/or second population of synthetic nanocarriers is between 0.1% and 10% (weight/weight), see para. [0015].
Regarding average minimum dimension, Maldonado teaches tire a minimum dimension of at least 75%, preferably at least 80%, more preferably at least 90%, of the synthetic nanocarriers in a sample, based on the total number of synthetic nanocarriers in the sample, is greater than 110 nm and average maximum dimension is less than 500 rim as obtained using light scattering, see para. [0100], [0133],
Claim 6 is anticipated as Maldonado teaches antigens associated with an autoimmune disease such as multiple sclerosis, see para. [02281], the autoantigens include autoantigens myelin basic protein, proteolipid protein or proteolipid protein epitope (peptide) such as SEQ ID NO: 140 or SEQ ID 
Claim 7 is anticipated as the reference PLP comprises the claimed epitope PLP 139-151 as evidenced by Reddy. The term, “comprises'’ read on the full-length protein.
Thus, the reference teachings anticipate the claimed invention.
Applicants’ arguments filed November 11, 2020 have been fully considered but are not found persuasive.
The Applicant respectfully traverses and asserts that, in light of the arguments presented above which establish a priority date of as early as April 29, 2011, Maldonado is not available as a reference under 35 U.S.C. § 102(b) or (e).
In response, Maldonado is available as a reference under 35 U.S.C. § 102(b) or (e) because claims 6 and 7 are not entitled to the benefit of 61/531,147 since 61/531,147 does not have a written support for myelin proteolipid  protein (PLP) or a peptide thereof wherein the peptide comprises PLP139-151 as per claims 6 and 7.   For these reasons, the rejection is maintained.  

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Fraser (of record, WO2012/149393, published Nov 1, 2012; PTO 1449) as evidenced by Reddy (of record, J immunology 170: 870-877, 2003; PTO 892).
Fraser teaches a method of inducing antigen specific tolerance by administering to the subject having T-cell mediated autoimmune disease, i.e., multiple sclerosis a composition comprising autoantigen coupled to the same synthetic nanocaniers as to which the immunosupressants or mTOR inhibitors are coupled, see p, 53, line 20-22.
Examples of autoimmune diseases include multiple sclerosis, see p. 66.

Regarding mTOR inhibitor, Fraser teaches the mTOR inhibitor is rapamycin or a rapamycin analog (e.g., CCL-779, RAD001, AP23573, C20-methaliylrapamycm (C20-Marap), C16-(S)-butylsulfonamidorapamycin (C16-BSrap), Cl 6-(S)-3-methylindo.lerapamycin (C16-iRap) (Rayle et al. Chemistry & Biology 2006, 13:99-107)), AZD8055, BEZ235 (NVP-BEZ235), chrysophanic acid (chrysophanol), deforolimus (MK-8669), everolimus (RAD0001), KU-0063794, PI-103, PP242, temsirolimus, and W YE-354 (available from Selleck, Houston, Tex., USA), see p. 22, line 3, p. 51, lines 4-10.
The antigens are coupled to the same synthetic nanocarrier as to which the immunosupressants are coupled, i.e., the first population and the second population are the same population, see p, 53, line 1. 20-22. The antigens and immunosupressants are encapsulated within the synthetic nanocarriers, See p. 18, and line 20-24. The antigens include peptides, see p, 16, line 32.
Regarding tire load of antigen on average across the polymeric synthetic nanocarrier, Fraser teaches the load of the immunosupressants and/or antigens on average across the first and/or second population of synthetic nanocarriers is between 0.0001% and 50% (weight/weight). In another embodiment, the load of the immunosupressants and/or antigens on average across the first and/or second population of synthetic nanocarriers is between 0.1% and 10% (weight/weight), see p, 24, lines 5-8. 5-8.
Regarding average minimum dimension, Fraser teaches the a minimum dimension is greater than 110 nm, see p. 25, line 20-22 and average maximum dimension is less titan 500 nm (see p. 26, line 2) as obtained using light scattering, see p. 26, line 19.
The synthetic nanocarriers are polymeric nanoparticies, see reference claim 18.  Fraser teaches both antigen and immunosuppressant are encapsulated within the nanocarrier see para. [0140].  Fraser 
Claim 6 is anticipated as Maldonado teaches proteolipid protein epitope (peptide) such as SEQ ID NO: 140 or SEQ ID NO: 141, see p. 20, line 26-31, sequence listing. The reference myelin proteolipid (PLP) is a T cell mediated autoimmune disease as evidenced by Reddy (J Immunol 170: 870-877, abstract, in particular.
Claim 7 is anticipated as the reference proteolipid protein (see p. 15, line 31) comprises the claimed epitope PLP 139-151 as evidenced by Reddy. The term “comprises” read on the full-length protein.
Thus, the reference teachings anticipate the claimed invention.
Applicants’ arguments filed November 11, 2020 have been fully considered but are not found persuasive.
The Applicant respectfully traverses and asserts that, in light of the arguments presented above which establish a priority date of as early as April 29, 2011, Fraser (WO2012/149393) is not available as a reference under 35 U.S.C. § 102(b) or (e). 

In response, , Fraser (WO2012/149393) is available as a reference under 35 U.S.C. § 102(b) or (e) because claims 6 and 7 are not entitled to the benefit of 61/531,147 since 61/531,147 does not have a written support for myelin proteolipid protein (PLP) or a peptide thereof wherein the peptide comprises PLP139-151 as per claims 6 and 7.   For these reasons, the rejection is maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7 and 10-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 10-18 of U.S. Patent No. 10,004,802.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope. Instant claims 1-7 and 10-19 are limited to autoimmune antigen, in particular antigen associated with multiple sclerosis (species) and the rapamycin or an analog thereof and the autoimmune antigen limits to antigen associated with multiple sclerosis (claim 4-5) such as myelin proteolipid protein (PLP 139-151. claims 6-7), whereas issued claims 1-3 are generic with respect to the antigen (genus) such .
Administering the same composition is expected to reduce or prevent one or more symptoms or immune response to the autoimmune antigen in the subject.
Otherwise issued claims are anticipated or rendered obvious by instant claims 1-7 and 10-19.
Applicants’ arguments filed November 11, 2020 have been fully considered but are not found persuasive.
Applicant’s position is that Without conceding the correctness of the rejection. Applicant reserves the right to address this further should these rejections be maintained after the determination of allowable claims in the instant application by the Examiner.
Applicant’s arguments are not found persuasive. The rejection is maintained.

Claims 1-7 and 10-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8-16 of U.S. Patent No. 9,987,354.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
Instant claims 1-7 and 10-19 are limited to autoimmune antigen, in particular antigen associated with multiple sclerosis (species) and the rapamycin or an analog thereof (species) and the autoimmune antigen limits to antigen associated with multiple sclerosis (claims 4-5) such as myelin proteolipid protein (PLP 139-151, claims 6-7), whereas issued claims 1-3 are generic with respect to the antigens that comprise MHC Class I-restricted epitopes and/or MHC Class II-restricted epitopes (genus) such as antigen is ovalbumin, a therapeutic protein, an autoantigen, an allergen, or an antigen associated with an 
Otherwise issued claims are anticipated or rendered obvious by instant claims 1-7 and 10-19.
Applicants’ arguments filed November 11, 2020 have been fully considered but are not found persuasive.
Applicant’s position is that In view of the otherwise non-allowed state of the instant application, Applicant proposes that these rejections be deferred until allowable subject matter has been identified, and maintains the right to subsequently address these rejections (see, MPEP § 804), if necessary.

The request that the rejection be held in abeyance until allowable subject matter is indicated is acknowledged.  While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). 

Claims 1-7 and 10-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-7 and 10-17 of U.S. Patent No. 9,993,548. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
Instant claims 1-7 and 10-19 are limited to autoimmune antigen, in particular antigen associated with multiple sclerosis (species) and the mTOR inhibitor (genus) include rapamycin or an analog thereof (species) and the autoimmune antigen limits to antigen associated with multiple sclerosis (claims 4-5) such as myelin proteolipid protein (PLP 139-151, claims 6-7), whereas issued claims 1 and 3 are 
Otherwise, issued claims are anticipated or rendered obvious by instant claims 1-7 and 10-19. 
Applicants’ arguments filed November 11, 2020 have been fully considered but are not found persuasive.
Applicant’s position is that In view of the otherwise non-allowed state of the instant application, Applicant proposes that these rejections be deferred until allowable subject matter has been identified, and maintains the right to subsequently address these rejections (see, MPEP § 804), if necessary.

The request that the rejection be held in abeyance until allowable subject matter is indicated is acknowledged.  While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). 

Claims 1-7 and 10-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 5-7 of U.S. Patent No. 10,441,651. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
6-7), whereas issued claims 1 and 3 are generic with respect to MHC Class I-restricted and/or MHC Class II-restricted epitopes of antigen (genus) such as therapeutic protein, an autoantigen, an allergen, or an antigen associated with an inflammatory disease, an autoimmune disease, organ or tissue rejection or graft versus host disease (issued dependent claim 4) wherein the subject has or is at risk of having autoimmune disease (issued claim 5) and the mTOR inhibitor is limited to rapamycin or analog thereof.
Otherwise, issued claims are anticipated or rendered obvious by instant claims 1-7 and 10-19.
Applicants’ arguments filed November 11, 2020 have been fully considered but are not found persuasive.
Applicant’s position is that In view of the otherwise non-allowed state of the instant application, Applicant proposes that these rejections be deferred until allowable subject matter has been identified, and maintains the right to subsequently address these rejections (see, MPEP § 804), if necessary.

The request that the rejection be held in abeyance until allowable subject matter is indicated is acknowledged.  While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). 

Conclusion

No claim is allowed.   


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644